Judge Roane
pronounced the Court’s opinion, as follows:—
The Court is of opinion, that the special verdict in this case is defective, in this, that it does not find the time of the death of Edmd. Allen, (1) therein mentioned, which, from the circumstances therein disclosed, might *280Próbably bave been ¿one; and also in this, that it does not find whether a possession existed, in the appellant, or those under whom he claims, of the premises in question; wblcb Vossessi°n> whatever may be the state of the title, might, in event, have been sufficient for the appellant in this action.
The Judgment is therefore reversed, with Costs, and the cause remanded, in order that a new trial may be had therein.

 Note. It seems, that, if Edmund Allen died without issue, before the 7th of June 1785, (when John Allen made his first conveyance mentioned in the Verdict,) or, indeed in the life time of the said John, the title of the latter was good under the will of John Allen the elder, to the whole tract of 300, or 290 acres, and therefore the defendant’s title, regularly derived from him, with warranty against his heirs, was also good:—hut, if Edmund Allen died after the death of the said John Allen his brother, and without issue, the lessors of the plaintiff were entitled to one half of the land, as heirs, not of their father, but of Edmund Allen. The time of Edmund Allen’s death was therefore important.